The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for forming a field effect transistor, comprising: 
forming spacers in the recesses in direct contact with a dummy gate disposed over the stack, with at least one pair of spacers being formed in recesses above an uppermost layer of channel material extending above the top layer;
Independent claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for forming a field effect transistor, comprising:
forming an initial spacer on sidewalls of a dummy gate disposed over a stack of alternating layers of channel material and sacrificial material, with a layer of sacrificial material forming a top layer of the stack; forming crescent-shaped spacers in the recesses in direct contact with the dummy gate. 
The allowed claims 2-13 and 15-18 each depend on independent claim 1 or 14, and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817